         Case 1:15-cv-03234-PGG Document 42 Filed 02/12/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  JAMES S. FELTMAN, not individually but solely
  as chapter 11 trustee for Corporate Resource
  Services, Inc., et al.,
                 Plaintiff,
                                                             No. 15-cv-03234-PGG
         v.
                                                            Hon. Paul G. Gardephe
  JOHN MESSINA, ROBERT CASSERA, JOSEPH
  CASSERA, JAMES FOLEY, ROBERT RIISKA,
  JAMES ALTUCHER, SYLVAN HOLZER,
  THOMAS CLARKE, JR., LARRY MELBY,
  KAREN AMATO, MICHAEL GOLDE,
                 Defendants,
         and
  CORPORATE RESOURCE SERVICES, INC., a
  Delaware corporation,
                 Nominal Defendant.

                      NOTICE OF VOLUNTARY DISMISSAL OF
               DEFENDANTS ROBERT CASSERA, JOHN P. MESSINA, SR.,
              JAMES FOLEY, MICHAEL J. GOLDE, AND JOSEPH CASSERA
       Pursuant to Rule 41(a)(1)(i) of the Federal Rules of Civil Procedure, James S. Feltman, not

individually but solely in his capacity as Chapter 11 trustee of Corporate Resource Services, Inc.,

et al., by and through his undersigned counsel, hereby dismisses defendants Robert Cassera, John

P. Messina, Sr., James Foley, Michael J. Golde, and Joseph Cassera from the above-captioned

action with prejudice.

                                    (Signature page follows)
       Case 1:15-cv-03234-PGG Document 42 Filed 02/12/20 Page 2 of 3



Dated: New York, New York
       February 12, 2020          Respectfully submitted,

                                  /s/ Vincent E. Lazar
                                  Vincent E. Lazar
                                  JENNER & BLOCK LLP
                                  353 North Clark Street
                                  Chicago, Illinois 60654
                                  Tel. (312) 222-9350
                                  vlazar@jenner.com

                                  Richard Levin
                                  Carl N. Wedoff
                                  JENNER & BLOCK LLP
                                  919 Third Avenue, 38th Floor
                                  New York, New York 10022
                                  (212) 891-1600
                                  rlevin@jenner.com
                                  cwedoff@jenner.com

                                  Attorneys for the Chapter 11 Trustee




                                     2
         Case 1:15-cv-03234-PGG Document 42 Filed 02/12/20 Page 3 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  JAMES S. FELTMAN, not individually but solely
  as chapter 11 trustee for Corporate Resource
  Services, Inc., et al.,
                Plaintiff,
                                                            No. 15-cv-03234-PGG
         v.
                                                            Hon. Paul G. Gardephe
  JOHN MESSINA, ROBERT CASSERA, JOSEPH
  CASSERA, JAMES FOLEY, ROBERT RIISKA,
  JAMES ALTUCHER, SYLVAN HOLZER,
  THOMAS CLARKE, JR., LARRY MELBY,
  KAREN AMATO, MICHAEL GOLDE,
                Defendants,
         and
  CORPORATE RESOURCE SERVICES, INC., a
  Delaware corporation,
                Nominal Defendant.

                                CERTIFICATE OF SERVICE

       I, Carl Wedoff, an attorney admitted to practice law before this Court, hereby declares that

on February 12, 2020, I caused to be served a true and correct copy of the Plaintiff’s Notice Of

Voluntary Dismissal of Defendant Robert Riiska via CM/ECF on all counsel of record.


Dated: New York, New York
       February 12, 2020                     Respectfully submitted,

                                             /s/ Carl N. Wedoff
                                             Carl Wedoff
                                             JENNER & BLOCK LLP
                                             919 Third Avenue, 38th Floor
                                             New York, New York 10022
                                             (212) 891-1600
                                             cwedoff@jenner.com
